IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Carl F. Miller, Jr.,                     :
an individual,                           :
                         Appellant       :
                                         :
       v.                                :     No. 1654 C.D. 2015
                                         :
Davies Ford, Inc.,                       :
a corporation                            :



                                     ORDER



              NOW, October 7, 2016, upon consideration of appellee’s

application for reargument and appellant’s answer in response thereto, the

application is denied.




                                         MARY HANNAH LEAVITT,
                                         President Judge